Title: From John Adams to Benjamin Waterhouse, 29 March 1811
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy March 29. 1811

Your Favour of the 25th is received. I feel much at my Ease under the Lash: as much as Epictetus when he told his Master torturing his Leg “You will break it,” and as much more So as I have not fear of having the Leg broken.
As to your “concern of Mind” I advise you to be very deliberate, and weigh all Things as they will affect yourself, your Family your Friends Your Country and Mankind; and then determine as the “Spirit” Shall dictate.
The Query whether “Mr Adams will answer”? “or treat it with Silent Contempt”? I will not at present Answer. I will say to you in Confidence, I can when I will harrow up their Souls, by a very Simple Tale of Truth.
If J. Q. A. were here, instead of making “The Feathers fly” as you Say, I hope he would not foul his Fingers in such dirt.
When a Man who has been thought honest, tho passionate and fiery, begins to be crazy, I have often observed, that one of the first decisive Symptoms of Insanity, is Knavery. How has your Experience been? have you ever remarked the Same Thing? I could name Several Instances.
Whether Hamilton was a Man “wiser and more righteous than myself” I shall indeavour to furnish Posterity with the Information necessary to favor an impartial and enlightened Judgment, in my own Time and in my own Way, but I will not be unnecessarily diverted from my Course.
My pious and virtuous, Sensible and learned, orthodox and rigid, odd, droll and excentric, Reverend Spiritual Guide Parson Anthony Wibirt, who was a great Admirer of Mr George Whitfield as well as Sandiman and Dr Hopkins often told me a Story. He once observed to Mr Whitfield. “How you are vilified and slandered in the Newspapers, and in Pamphlets! I wonder how you can bear it. Does it not affect your Sensibility and make you very unhappy”? Oh No, Said Whitfield, if they knew how much pleasure they give me, they would not do it.
I am rejoiced to learn from you, your determination to remove to Boston: because I Sincerely believe it will be for your Interest and that of your Family, and I will add a benefit to the Town and Country.
I remain your Friend
John Adams
